DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, similarly claims 10 and 19, and all its dependent claims, closest cited prior art of record do not teach all the limitations, alone or in combination. Specifically,
TU et al (WO 2016/141282, IDS) teaches method involves receiving training data and utilizing the training data to train a convolutional neural network having a tree pooling layer. The tree pooling layer applies a soft decision tree to generate pooled feature map. The trained convolutional neural network is provided that includes the tree pooling layer. The convolutional neural network has a convolutional layer to generate multiple feature maps based on the training data.
Arulkumar Subramaniam et al (NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations) teach use of normalized cross correlation(NCC) which is a statistical technique to measure how two signals vary together. When the patches are scale and orientation normalized, the features 
Kemp et al (US 2019/0328461) teaches CNN, in addition to the convolution including the size of the filter and features of the filter, as discussed above, additional operations may also occur. For example, in the CNN a pooling layer may be added to down sample the output. For example a pooling, such as a max-pooling, operation may attempt to reduce the number of parameters and reduce or control over fitting. The max pooling may identify or select only the maximum volume (e.g. a maximum pixel or voxel value) within a filter size for an output. For example, a max pooling filter may include a 2×2 filter that is applied in a stride of two along a selected dimension, such as two dimensional image for a two dimensional image. The max pooling will take only the maximum valued pixel from the filter area to the output.

TU et al, Arulkumar Subramaniam et al and Kemp et al, alone or in combination do not teach the following limitations: “…obtain a plurality of feature maps from an input image, a number of the plurality of feature maps being N, and identify a plurality of feature values of the input image by applying the plurality of filters of the pooling layer to an entire area of the obtained plurality of feature maps of the input image regardless of a size of the input image, the plurality of filters being defined by learning, wherein the applying of the plurality of filters according to the learning includes, as the plurality of filters are being moved on the plurality of feature maps of the input image, acquiring resultant images in an M x N number for which to acquire a normalized cross correlation value representative of a partial area of the plurality of feature maps and to which a filter among the plurality of filters is applied, and wherein the plurality of feature values are obtained from each resultant image.”
Claims 1-20 are allowed and renumber as claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656